 

Exhibit 10.1

 

NOTE SATISFACTION AGREEMENT

 

THIS NOTE SATISFACTION AGREEMENT (this "Agreement"), dated as of this 9th day of
June, 2017, is made and entered into as of the later of the two signature dates
below, by and between The Longview Fund, L.P. ( the "Lender") and Sileas Corp.,
a company incorporated under the laws of the State of Delaware (the "Borrower").

 

The Lender and Borrower may be referred to hereinafter from time to time
individually as a "Party" and collectively as "Parties".

 

WITNESSETH:

 

WHEREAS, on February 20, 2009, Borrower issued to Lender a note in the principal
amount of $13,524,405 (the “Note”), which was most recently amended on May 29,
2015, and as a result of accrued and unpaid interest, then bore a principal
balance of $18,022,329 and the current balance is $14,244,329; and

 

WHEREAS, in addition to full recourse available to the Lender against the
Borrower for payment of all amounts due under the Note, the Note is also
currently secured by 3,598,792 shares (“Shares”) of common stock of Optex
Systems Holdings, Inc., a Delaware corporation (the “Company”), which Shares are
owned by Borrower;

 

WHEREAS, the parties desire to address the satisfaction of all amounts due by
Borrower to Lender as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
conditions herein contained, it is hereby agreed as follows:

 

SECTION 1 THE TRANSACTION

 

1.1 Conversion. Lender hereby agrees to convert $3,358,538 of the amount due
under the Note into 2,798,782 Shares by submitting a conversion notice to
Borrower simultaneously herewith for presentation to the Company in the form
attached hereto as Exhibit A.

 

1.2 Cash Payment. Borrower also agrees to make a reduction of $250,000.00 of the
amount due under the Note by making a cash payment to Lender simultaneously
herewith.

 

1.3 Satisfaction of a Portion of the Note. Without the payment of any additional
consideration, and simultaneously with 1.1 and 1.2 above, the Lender agrees to
forgive, release, cancel and otherwise nullify $10,571,791of the amount due
under the Note.

 

1.4 Remaining Amount due under the Note. Upon the occurrence of 1.1 through 1.3
above, the remaining amount due under the Note shall be $64,000 which shall be
paid in cash by the Borrower to the Lender on a quarterly basis, within five (5)
days of the payment of quarterly dividends by the Company, over the next four
calendar quarters commencing on or about June 30, 2017.

 

 1 

 

 

1.5 Release of Pledge. Immediately prior to the transactions set forth in 1.1
through 1.4 above, the Lender hereby releases its pledge of the Shares owned by
the Borrower and consents to the sale of 800,000 Shares to Danny Schoening and
Karen Hawkins.

 

1.6 Each Party hereby represents and warrants to the other, as follows:

 

(a) As of the consummation of the transactions contemplated in this Agreement,
the Party has full and unrestricted legal right, power and authority to enter
into and perform all of its obligations under this Agreement. This Agreement,
when executed and delivered by or on behalf of a Party, shall constitute the
valid and legally binding obligation of the Party, legally enforceable against
Party in accordance with its terms.

 

(b) At the time of execution of this Agreement, the Party is not in possession
of any material inside information of the Company.

 

(c) The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not result in a breach by the Party of, or
constitute a default by the Party under, any agreement, instrument, decree,
judgment or order to which the Party is a party or by which the Party may be
bound.

 

(d) The Party has the capacity to protect the Seller’s own interests in
connection with the transactions contemplated hereby. The Seller is capable of
evaluating the potential risks and benefits of the transactions contemplated
hereby. The Party has had the opportunity to consult with their independent
legal counsel and other advisors and waives any potential conflicts of interest
or right to further review.

 

(e) The Party has had an opportunity to review with the Party’s tax advisers the
federal, state, local and foreign tax consequences of the transactions
contemplated by this Agreement. The Party is relying solely on such advisers and
not on any statements or representations of the Company or any of its agents.
The Party understands that the Party (and not the Company) shall be responsible
for the Party’s tax liability and any related interest and penalties that may
arise as a result of the transactions contemplated by this Agreement.

 

SECTION 2 - Miscellaneous

 

2.1 Governing Law; Jurisdiction. The construction, interpretation and
performance of this Agreement shall be governed by the laws of the State of
Delaware. Any and all disputes which may arise between the Parties as a result
of or in connection with this Agreement, its interpretation, performance or
breach shall be brought and enforced in the courts of the state of Delaware.

 

2.2 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the Parties; provided, however, that no party may assign its
rights hereunder without the prior written consent of the other Parties.

 

 2 

 

 

2.3 Entire Agreement; Amendment. This Agreement, including its preamble and
exhibits, and the other documents delivered pursuant thereto constitute the full
and entire understanding and agreement between the Parties with regard to the
subject matters hereof and thereof and supersede all prior agreements and
understandings relating thereto. Neither this Agreement nor any term hereof may
be amended, waived, discharged or terminated except by an instrument in writing
signed by all the Parties.

 

2.4 Notices. All notices and other communications required or permitted to be
given or sent hereunder shall be in writing and shall be deemed to have been
sufficiently given or delivered for all purposes if mailed by registered
airmail, transmitted by facsimile, or delivered by hand to the Parties'
respective addresses set forth in the signature page hereto. All notices sent by
registered mail shall be deemed to have been received within seven (7) business
days of posting. If delivered by hand, upon their delivery.

 

2.5 Delays or Omissions. No delay or omission to exercise any right, power or
remedy upon any breach or default under this Agreement shall impair any such
right, power or remedy of such holder nor shall it be construed to be a waiver
of any such breach or default.

 

2.6 Waiver of Default. No waiver with respect to any breach or default in the
performance of any obligation under the terms of this Agreement shall be deemed
to be a waiver with respect to any subsequent breach or default, whether of
similar or different nature. Any waiver, permit, consent or approval of any kind
or character shall be effective only if made in writing and only to the extent
specifically set forth in such writing. All remedies, either under this
Agreement or by virtue of law or otherwise afforded to any holder, shall be
cumulative and not alternative.

 

2.7 Rights; Severability. If any provision of this Agreement is held by an
arbitrator or a court of competent jurisdiction to be unenforceable under
applicable law, then such provision shall be excluded from this Agreement and
the remainder of this Agreement shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms; provided,
however, that in such event this Agreement shall be interpreted so as to give
effect, to the greatest extent consistent with and permitted by applicable law,
to the meaning and intention of the excluded provision as determined by such an
arbitrator or court of competent jurisdiction.

 

2.8 Expenses. Each part shall pay its own expenses, including legal expenses in
connection with the transaction contemplated by this Agreement.

 

2.9 Titles and Subtitles. The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.

 

2.10 Counterparts. This Agreement may be signed in counterparts, each of which
shall be deemed to be an original, and together shall constitute one and the
same instrument. The Parties may execute this Agreement via facsimile.

 

 3 

 

 

IN WITNESS WHEREOF, the Parties have executed this Stock Purchase Agreement as
of the date first above-mentioned.

 

THE LONGVIEW FUND, L.P.:   SILEAS CORP.:           By:     By:   Address:  
Address:           Date:     Date:  

 

 4 

 